Citation Nr: 0202058	
Decision Date: 03/04/02    Archive Date: 03/15/02

DOCKET NO.  00-19 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to an increased (compensable) evaluation for 
residuals of otitis media.

2.  Entitlement to an increased (compensable) evaluation from 
an original grant of service connection for bilateral hearing 
loss disability.



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1972.

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the Nashville, Tennessee, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims has been developed and obtained, and 
all due process concerns as to the development of his claims 
have been addressed.  

2.  Residuals of left otitis media are manifested by hearing 
loss no greater than level V in the left ear.

3.  Bilateral hearing loss is manifested by an average pure 
tone threshold loss of 45 decibels in the right ear and 60 
decibels in the left ear, and by speech recognition of 92 
percent in the right ear and 84 percent in the left ear.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for 
residuals of otitis media are not met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Codes 6100, 6201 
(2001).

2.  The schedular criteria for a compensable evaluation for 
residuals of bilateral hearing loss are not met.  38 U.S.C.A. 
§ 1155 (West 1999 & Supp 2001); 38 C.F.R. §§ 4.85, 4.86, 
4.87, Diagnostic Code 6100 (2001).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the bilateral hearing loss and 
otitis media he suffers from is more severe than currently 
evaluated, and that an increased evaluation should be 
assigned.  After a review of the evidence, the Board finds 
that the evidence does not support his contentions, and that 
his claims for higher evaluations should be denied.

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2001) (Schedule).  The 
Schedule provides for rating bilateral hearing loss and 
otitis media under 38 C.F.R. § 4.87, Diagnostic Codes 6100 
and 6201, respectively.

The Board notes that the ratings at issue in this appeal 
include a brief period of time before the effective date of 
the current regulations concerning evaluation of impairment 
of auditory acuity.  The changes effective on June 10, 1999, 
do not affect the result in this case.  Consequently, the 
Board concludes that neither the former nor the current 
regulations are more favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991) (When there has 
been a change in an applicable stature or regulation after a 
claim has been filed but before a final decision has been 
rendered, VA must apply the version of the statute or 
regulation which is most favorable to the claimant, unless 
Congress has expressly provided otherwise or has authorized 
VA to provide otherwise and VA has done so.)

I. Entitlement to Increased Evaluation of Residuals for 
Otitis Media

In August 1972, the veteran was assigned service connection 
for otitis media with a noncompensable (zero percent) rating 
effective from August 1972.  The noncompensable rating has 
remained in effect to the present.

In order to evaluate the severity of a particular disability, 
it is essential to consider its history. See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2000). However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern. Although a rating specialist is directed 
to review the recorded history of a disability in order to 
make a more accurate evaluation under 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings. See Francisco v. Brown, 7 Vet. App. 55 
(1994).

Chronic nonsuppurative otitis media is evaluated by rating 
the amount of veterans' hearing impairment.  See 38 C.F.R. 
§ 4.87, Diagnostic Code 6201.  As discussed below, the 
audiometric test results do not support the assignment of a 
compensable evaluation for bilateral hearing impairment.  
They also do not support an increased evaluation for his 
otitis media of the left ear.  

The service-connected otitis media affects only the left ear.  
Consequently, for purposes of rating the left ear otitis 
media, only the left ear hearing loss would be considered.  
The right ear would be considered to have hearing impairment 
of I.  See 38 C.F.R. § 4.85(f) (2001).  As discussed below, 
the highest possible credible designation for the left ear 
would be hearing impairment of V, applying 38 C.F.R. 
§ 4.86(b) to the January 2001 test results.  When hearing in 
the better ear is at level I, hearing in the poorer ear must 
be at level X or XI for the assignment of a 10 percent 
rating.  See 38 C.F.R. § 4.85, Table VII (2001).  Thus, the 
record would not support a compensable rating for left ear 
otitis media. 

II.  Entitlement to Increased Evaluation of Residuals for 
Bilateral Hearing Loss 

In October 1999, the RO granted service connection for right 
ear hearing loss with a noncompensable (zero percent) rating 
dated effective from May 1999 and denied service connection 
for left ear hearing loss.  During the course of the appeal, 
the RO granted service connection for the left ear at a 
noncompensable (zero percent) rating effective from May 1999 
as well.  Thus, the RO has granted the veteran service 
connection for bilateral hearing loss with a noncompensable 
(zero percent) rating effective from May 1999.  

Evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination test, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second.  
To evaluate the degree of disability from defective hearing, 
the Schedule establishes eleven auditory acuity levels, from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  See 38 C.F.R. § 4.85; Diagnostic Code 
6100 (2001).  

The most recent VA audiology examination, conducted in April 
2001, shows that the right ear had pure tone thresholds of 
10, 50, 60, and 60 decibels at 1000, 2000, 3000 and 4000 
hertz, respectively, for a puretone threshold average of 45.  
The right ear had speech recognition of 92 percent.  The 
examination report showed that the left ear had pure tone 
thresholds of 35, 70, 70, and 65 decibels at 1000, 2000, 3000 
and 4000 hertz, respectively, for a puretone threshold 
average of 60.  The left ear had speech recognition of 84 
percent.  

By application of 38 C.F.R. § 4.85, Table VI, the veteran's 
right ear hearing loss disability is assigned Level I, while 
his left ear hearing loss disability is assigned Level III.  
This degree of bilateral hearing loss disability again does 
not warrant the assignment of a compensable rating.  See 
38 C.F.R. § 4.87; Diagnostic Code 6100, Table VII (2001).

The Board notes that the current appeal arose from the rating 
assigned following the initial grant of service connection 
for the veteran's bilateral hearing loss.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (Court) noted a distinction 
between a claim for an increased rating for a service-
connected disability and an appeal from the initial rating 
assigned for a disability upon service connection. In this 
claim, the RO assigned a noncompensable (zero percent) rating 
for the veteran's bilateral hearing loss after initially 
granting claims for service connection of hearing loss in 
both left and right ears, which were given noncompensable 
(zero percent) ratings.  In this case, the Board will 
evaluate the level of impairment due to the disability 
throughout the entire time of the claim as well as consider 
the possibility of staged ratings.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

Service connection has been granted for bilateral hearing 
loss from May 1999.  The record contains three additional 
pertinent audio examination reports -- from July 1999, August 
2000, and January 2001.  

The July 1999 VA Compensation and Pension examination report 
shows that the right ear had pure tone thresholds of 10, 40, 
60, and 60 decibels at 1000, 2000, 3000 and 4000 hertz, 
respectively.  The Board calculates the puretone threshold 
average as 42.5.  The right ear had speech recognition of 88 
percent.  The examination report showed that the left ear had 
pure tone thresholds of 40, 60, 65, and 65 decibels at 1000, 
2000, 3000 and 4000 hertz, respectively. The Board calculates 
the puretone threshold average as 57.5.  The left ear had 
speech recognition of 40 percent.  Under the criteria as set 
forth in the Schedule, the veteran's right ear hearing loss 
disability is assigned Level II, while his left ear hearing 
loss disability is assigned Level VIII.  See 38 C.F.R. 
§ 4.85, Table VI (2001).  This degree of bilateral hearing 
loss disability can receive a 10 percent rating.  See 
38 C.F.R. § 4.87; Table VII (2001).  However, as discussed 
below, the Board concludes that these test results are 
outweighed by other evidence.

The August 2000 audiology examination report was for 
treatment purposes.  It does not contain all of the 
information needed for rating purposes.  The puretone results 
were recorded in a graph and the report did not include a 
written narrative of the audiologist's findings or speech 
recognition test results.  As a result of the graphic 
representation and the omitted material, the August 2000 
examination report results are not as conclusive as the other 
examination reports in the record.  The reported results, 
however, are essentially consistent with the puretone results 
obtained at the other examinations. 

The January 2001 audiology examination report shows that the 
right ear had pure tone thresholds of 10, 50, 55, and 60 
decibels at 1000, 2000, 3000 and 4000 hertz, respectively, 
for a puretone threshold average of 44.  The right ear had a 
speech recognition of 92 percent.  The examination report 
showed that the left ear had pure tone thresholds of 30, 70, 
65, and 65 decibels at 1000, 2000, 3000 and 4000 hertz, 
respectively, for a puretone threshold average of 58.  The 
left ear had a speech recognition of 84 percent.  Under the 
criteria as set forth in the Schedule, this right ear hearing 
loss disability is assigned Level I, while his left ear 
hearing loss disability is assigned Level III.  See 38 C.F.R. 
§ 4.85, Table VI (2001).  This degree of bilateral hearing 
loss disability is noncompensable.  See 38 C.F.R. § 4.87; 
Table VII (2001).

In each case, the Board examines the record of evidence and 
seeks to produce the greatest degree of stability of 
disability evaluations consistent with the laws and 
regulations of VA.  See 38 C.F.R. § 3.344 (2001).  In the 
veteran's case, only the July 1999 examination report results 
support a 10 percent rating under Diagnostic Code 6100.  The 
January and April 2001 examination reports both show that the 
veteran's hearing loss remains noncompensable under the same 
rating criteria.  The April 2001 examination was performed to 
confirm the results of the January 2001 examination, and the 
examiner was asked to compare and explain the discrepancy 
between the 2001 results, obtained at the same VA facility, 
and the 1999 results of the test performed outside VA.  The 
VA examiner specifically stated that the April 2001 
examination results are considered the "most accurate, 
CURRENT reflection of the veteran's hearing ability."  The 
examiner explained that "test conditions (such as 
calibration of equipment, ambient noise levels, examiner 
error) vary from situation to situation."  In particular, 
the examiner pointed out that Maryland CNC word 
discrimination testing using recorded presentation is used 
for rating purposes, and is rarely accomplished outside a VA 
facility.  The examiner provided an explanation of the 
differences in using a live voice versus a recorded 
presentation, and the Board is convinced that this 
explanation accounts for the significant difference in the 
speech discrimination results between the July 1999 test and 
the other tests of record.

The veteran still asserts that he has suffered bilateral 
hearing loss.  The Board treats his statements as a credible 
assertions.  However, in determining the actual degree of 
disability, an objective examination is more probative of the 
degree of the veteran's impairment.  The Court has noted that 
the assignment of disability ratings for hearing impairment 
are derived by mechanical application of numeric designations 
assigned after audiometric evaluations are rendered.  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In this 
case, the two most recent numeric designations do not produce 
a disability evaluation that would warrant the assignment of 
a compensable rating, see 38 C.F.R. Part 4 §§ 4.85, 4.87, 
Diagnostic Code 6100 (2001), and the discrepancy in the one 
test result that could support a compensable rating has been 
adequately explained.

Exceptional patterns of hearing impairment are evaluated 
under 38 C.F.R. § 4.86(a) when the puretone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more.  In this case, the veteran's 
audio examination report results do not apply to this 
criterion of an exceptional pattern of hearing impairment. 
Exceptional patterns of hearing impairment are evaluated 
under 38 C.F.R. § 4.86(b) when the puretone threshold is 30 
decibels or less at 1000 hertz and 70 decibels or more at 
2000 hertz.  In this case, none of the right ear results meet 
this criterion.  The left ear meets it only for the January 
2001 results.  However, applying 38 C.F.R. § 4.86(b) to the 
January 2001 test results would yield a hearing loss 
designation of V for the left ear.  Combined with the hearing 
loss at level I in the right ear, this would still only 
support a noncompensable rating for the bilateral hearing 
loss.  

Finally, the application of the extraschedular provision is 
not warranted in this case. See 38 C.F.R. § 3.321(b) (2001).  
The evidence does not show that the veteran's service-
connected disability is in any way exceptional or unusual.  
The record does not document that he has experienced any 
marked interference with employment or frequent periods of 
hospitalization, as to render the application of the regular 
schedular criteria impractical. 

In brief, the veteran's claims for increased evaluation must 
be denied.  The evidence does not allow the veteran to 
receive an increased (compensable) rating under Diagnostic 
Codes 6100 and 6201.  The Board finds that the evidence shows 
that the noncompensable (zero percent) rating currently in 
effect for otitis media and bilateral hearing loss is still 
appropriate.

III.  Duty to Assist

A change in the law on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 ET. seq. (West Supp.).  
Implementing regulations for VCAA have been published.  66 
Fed. Reg. 45,620 (Aug. 29,2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except 
for amendments not applicable, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claims 
for entitlement to an increased evaluation for otitis media 
and bilateral hearing loss.  The veteran has not indicated 
the existence of any pertinent evidence that has not already 
been requested, obtained, or attempted to be obtained.  The 
RO made all reasonable efforts to obtain relevant records 
adequately identified by the veteran.  All evidence 
identified by the veteran relative to these claims has been 
obtained and associated with the claims folder.  Moreover, 
the veteran has been afforded several VA examinations in 
connection with these claims.  The Board finds that VA's duty 
to assist the claimant under applicable provisions has been 
satisfied.



ORDER

Entitlement to an increased evaluation of residuals for 
otitis media is denied.  Entitlement to an increased 
evaluation of residuals for bilateral hearing loss is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

